Undercofler, Justice,
dissenting. “The law favors the vesting of remainders in all cases of doubt. In construing wills, words of survivorship shall refer to the death of the testator in order to vest remainders, unless a manifest intention to the contrary shall appear.” Code § 85-708. “If the remainderman shall die before the time arrives for possessing his estate in remainder, *185his heirs shall be entitled to a vested-remainder interest, and to a contingent-remainder interest when the contingency is not as to the person but as to the event.” Code § 85-704.
“Under the provisions of our law and especially Code §§ 85-704 and 85-708, and under the decisions of this court, it is well established that in Georgia the policy of the law is to favor the vesting of remainders at the earliest possible time unless the intention of the testator is clearly manifest to the contrary. Thomas v. Owens, 131 Ga. 248 (62 SE 218). In the instant case, the language '. . . is given to said children for and during the term of their natural lives only, and after their death to their children . . .’ without more would clearly and indisputably give to the grandchildren a vested remainder in the estate of their grandfather, which would vest at the time of the birth of the first grandchild, subject to open and let in afterborn grandchildren. Crawley v. Kendrick, 122 Ga. 183 (50 SE 41, 2 AC 643); Harris v. McDonald, 152 Ga. 18, 25 (108 SE 448); McDougald v. Kennedy, 203 Ga. 144 (45 SE2d 654). It is contended however that the language, 'or representatives of deceased children, per stirpes,’ shows an intention on the part of the testator to create a contingent remainder, which would not vest until the death of the second life tenant, and that, since this granddaughter died before the second life tenant, leaving one son who likewise preceded the second life tenant, leaving no descendants, there was nothing for the petitioners to inherit since no estate was ever vested in the granddaughter or her representatives. We can not agree with this contention. Where an instrument is susceptible to two constructions, the one favorable to vested and unfavorable to contingent remainders should be adopted. Fields v. Lewis, 118 Ga. 573 (45 SE 437). Divesting clauses, especially as to remainders, following the grant of an absolute estate should be strictly construed so as to vest the estate absolutely at the earliest possible time. Sumpter v. Carter, 115 Ga. 893 (42 SE 324, 60 LRA 274); Mumford v. Peeples, 152 Ga. 31, 37 (108 SE 454); Martin v. Citizens Bank, 180 Ga. 741, 746 (180 SE 734). The language here under construction might be subject to two constructions. It is certainly subject to the construction that the time referred to when representatives *186might take under the will was the death of the testator. Crumley v. Scales, 135 Ga. 300 (69 SE 531).” Miller v. Brown, 215 Ga. 148, 150 (109 SE 741). See Bryant v. Green, 187 Ga. 89 (199 SE 804).
The testator in this case was a medical doctor who drafted his own will and in my opinion the intentions expressed therein are evident. First, it should be observed that in the opening sentence of Item 3 the testator devised his estate to his three children for life with remainder to their children. Without more, this created a vested remainder in the grandchildren as a class. Second, it should be observed that the law recognizes two vestings of a remainder, one of the title and one of the possession. Crawley v. Kendrick, 122 Ga. 183, 184 (50 SE 41, 2 AC 643).
“The law presumes that the words of postponement relate to the enjoyment of remainder rather than the vesting thereof, and the intent to postpone the vesting of the estate must be clear and manifest. The general rule is that where a testator creates a particular estate, and then goes on to dispose of the ulterior interest, expressly, in an event which will determine the entire estate, the words descriptive of such event, occurring in the latter devise, will be construed as referring merely to the period of the determination of the possession or enjoyment under the prior gift, and not as designed to postpone the vesting.” 1 Redfearn on Wills (3d Ed.) 474, 476, § 177.
I think it is apparent that the testator was concerned only with the time of possession of the remainder in the latter part of Item 3. He indicated clearly that if any of the life tenants died leaving children, such children should have immediate possession of his portion of the estate. However, if a life tenant died without children surviving, the vesting of the possession was delayed until the death of the last life tenant. 33 AmJur 566, § 110.
Accordingly, I construe this will as giving to the two grandchildren vested remainders at the death of the testator and the wife of the deceased grandson is entitled to one-half of the estate.